DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination (filed 03 May 2021) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 April 2021 has been entered.
 
Specification
Amendments to the Specification filed 05 April 2021 are accepted and entered.
The disclosure is further objected to because of the following minor informalities:
both recitations of “forward of each the” in [0054] are believed to be in error for --forward of each of the--.
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:    
“providing a cooling airflow to an airflow cavity for providing a cooling airflow from the diffuser cavity to the aft-most compressor stage” is believed to be in error for --providing a cooling the cooling airflow from the diffuser cavity to the aft-most compressor stage--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation “a support assembly” renders the claim indefinite because it is unclear whether Applicant means to claim the support assembly is a separate component from the inner and outer discharge nozzle cases (previously claimed in claim 1) or whether the support assembly may comprise the previously claimed components. The claim is construed as the latter as best supported under 112(a) by the original disclosure. 
Dependent claims 3-6 are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 12-14, 17-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giffin 6672072.
Regarding Claim 1, Giffin teaches a gas turbine engine (10) defining a radial direction (Fig 1, perpendicular to axis CL) and comprising: 
a compressor section comprising a high pressure compressor (14), the high pressure compressor comprising an aft-most compressor stage (27); 

    PNG
    media_image1.png
    738
    1131
    media_image1.png
    Greyscale

a combustion section (16) defining a diffuser cavity (for F2 including 24 and 26) and comprising a stage of discharge nozzles (50 and/or 15 with 88) supported by an outer discharge nozzle case (Fig 1 above and Fig 2 below) positioned outward of the stage of discharge nozzles along the radial direction (Fig 1), the stage of discharge nozzles located downstream of the aft- most compressor stage and upstream of 


    PNG
    media_image2.png
    408
    624
    media_image2.png
    Greyscale

a high pressure spool (76 extending from high pressure turbine 21 to high pressure compressor 14) drivingly coupled to the high pressure compressor (Fig 1), the high pressure spool comprising a central spool section (comprising at least a portion of 117) radially inward of the combustion section (Fig 1) and a forward spool section (Figs 1-2 above; including at least 75 and extending aft toward turbine disk 21); and 
a compressor discharge pressure seal (Fig 1 above) formed in part by the central spool section and formed in part by the forward spool section (cropped Fig 1 below shows how the high pressure spool is divided into the forward spool section shaded grey and the central spool section extending aft and radially outward from the compressor discharge pressure seal), the central spool section extending aft from the compressor discharge pressure seal (cropped Fig1 below), the forward spool section extending forward from the compressor discharge pressure seal and the central spool section to the aft-most compressor stage (Fig 1 above and cropped Fig 1 below); 

    PNG
    media_image3.png
    533
    371
    media_image3.png
    Greyscale

wherein the inner discharge nozzle case defines an opening (any of 104, 102, 84, or “opening” annotated in Fig 1 below) forward of the compressor discharge pressure seal and the central spool section (Fig 1 below), the opening providing a cooling airflow (portion of F2 including 72) to an airflow cavity (79) for providing the cooling airflow from the diffuser cavity to the aft-most compressor stage (Fig 1 via 62, 92, 100, 84); 

    PNG
    media_image4.png
    715
    1131
    media_image4.png
    Greyscale

wherein the forward spool section comprises a forward spool member (75) and a shield member (74), wherein the shield member is positioned adjacent to the forward spool member (Figs 1-2), and wherein the shield member and forward spool member together define the airflow cavity (Figs 1-2), the shield member rotatable with the forward spool member (Figs 1-2).  
Regarding Claim 2, Giffin teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image5.png
    520
    798
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    666
    1019
    media_image6.png
    Greyscale

Giffin further teaches the combustion section further comprises a support assembly (including outer and inner discharge nozzle cases), at least a portion of the support assembly (the inner discharge nozzle 
Regarding Claim 3, Giffin teaches all the limitations of the claimed invention as discussed above. Giffin further teaches the high pressure spool forms the compressor discharge pressure seal with the support assembly of the combustion section (Fig 1 above).  
Regarding Claim 4, Giffin teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image7.png
    509
    805
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    666
    1019
    media_image8.png
    Greyscale

Giffin further teaches the support assembly comprises the inner discharge nozzle case (Figs 1-2 above), wherein the inner discharge nozzle case defines the opening for providing the cooling airflow to the airflow cavity of the forward spool section (Fig 1).  
Regarding Claim 5, Giffin teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image9.png
    715
    1131
    media_image9.png
    Greyscale

Giffin further teaches the inner discharge nozzle case comprises an inducer (84) positioned in the opening (any of 104, 102, or “opening” annotated in Fig 1 above) defined by the inner discharge nozzle case.
Regarding Claim 6, Giffin teaches all the limitations of the claimed invention as discussed above. Giffin further teaches the inner discharge nozzle case defines the opening for providing the airflow cavity of the forward spool section with the cooling airflow (Fig 1); and the high pressure spool forms an auxiliary seal (Fig 1 below) with the support assembly of the combustion section apart from the opening of the inner discharge nozzle case and the compressor discharge pressure seal (Fig 1 below). 

    PNG
    media_image10.png
    747
    1175
    media_image10.png
    Greyscale

Regarding Claim 9, Giffin teaches all the limitations of the claimed invention as discussed above. Giffin further teaches the shield member defines an opening (81) for receiving the cooling airflow from the diffuser cavity (Fig 1).  
Regarding Claim 12, Giffin teaches all the limitations of the claimed invention as discussed above. Giffin further teaches a turbine section (18) comprising a high pressure turbine (23), and wherein the high pressure spool is further drivingly connected to the high pressure turbine (Fig 1).  	
Regarding Claim 21, Giffin teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image11.png
    720
    1131
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    666
    1019
    media_image12.png
    Greyscale


Regarding Claim 22, Giffin teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image13.png
    715
    1131
    media_image13.png
    Greyscale

Giffin further teaches the forward cavity (any of 102, 104 between 84 and 100; OR 100; OR “cavity” in Fig 1 above) is in airflow communication with the aft-most compressor stage at a location upstream of the diffuser cavity (Fig 1 above; via 79 OR directly at the aft end of the aft-most compressor stage).
Regarding Claim 13, Giffin teaches a method of cooling a compressor (14) of a gas turbine engine (10) comprising: 

    PNG
    media_image1.png
    738
    1131
    media_image1.png
    Greyscale

providing a flow of compressed air (F2) from the compressor of a compressor section (14) to a diffuser cavity (including 24, 26) through a stage of discharge nozzles (50 and/or 15 with 88) supported by an outer discharge nozzle case (Fig 1 above and Fig 2 below) positioned outward of the stage of discharge nozzles along a radial direction (Fig 1) and an inner discharge nozzle case positioned inward of the stage of discharge nozzles along a radial direction (Fig 2 below), 

    PNG
    media_image2.png
    408
    624
    media_image2.png
    Greyscale

wherein a combustion section (16) comprises the diffuser cavity and the stage of discharge nozzles (Fig 1); 
providing a cooling airflow (portion of F2 including 72) from the diffuser cavity to a cooling air passage (79) defined in a forward spool section (Figs 1-2 including 75) of a high pressure spool (76) (via 62, 92, 100, 84), the high pressure spool drivingly connected to the compressor (Fig 1), the high pressure spool further comprising a central spool section (comprising at least a portion of 117) extending radially inward of the combustion section (Fig 1); and 
providing the cooling airflow from the cooling air passage to an aft-most compressor stage (27) of the compressor of the compressor section to cool the aft-most compressor stage of the compressor (Figs 1-2); 
wherein the forward spool section comprises a forward spool member (75) and a shield member (74), 
wherein the shield member is positioned adjacent to the forward spool member (Fig 1), and 

wherein a compressor discharge pressure seal (Fig 1 above) is formed in part by the central spool section of the high pressure spool, the central spool section extending aft from the compressor discharge pressure seal, and formed in part by the forward spool section, the forward spool section extending forward from the compressor discharge seal and the central spool section to the aft-most compressor stage of the compressor (cropped Fig 1 below shows how the high pressure spool is divided into the forward spool section shaded grey and the central spool section extending aft and radially outward from the compressor discharge pressure seal); and 

    PNG
    media_image3.png
    533
    371
    media_image3.png
    Greyscale

	wherein the inner discharge nozzle case defines an opening (any of 104, 102, 84, or “opening” annotated in Fig 1 below) forward of the compressor discharge pressure seal and the central spool section (Fig 1 below), the opening providing the cooling airflow from the diffuser cavity to the aft-most compressor stage (Fig 1 below).

    PNG
    media_image4.png
    715
    1131
    media_image4.png
    Greyscale

Regarding Claim 14, Giffin teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image14.png
    666
    1019
    media_image14.png
    Greyscale


Regarding Claim 17, Giffin teaches all the limitations of the claimed invention as discussed above.
Giffin further teaches providing the cooling airflow from the diffuser cavity to the cooling air passage defined in the forward spool section of the high pressure spool, comprises providing the cooling airflow through the opening in the inner discharge nozzle case (Figs 1-2 above including 25, 101) inward of the stage of discharge nozzles along the radial direction (Fig 1) to the cooling air passage defined in the forward spool section of the high pressure spool (Fig 1). 
Regarding Claim 18, Giffin teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image15.png
    715
    1131
    media_image15.png
    Greyscale

Giffin further teaches the inner discharge nozzle case comprises an inducer (84) positioned in the opening (any of 104, 102, or “opening” annotated in Fig 1 above) defined by the inner discharge nozzle case.  
Claim 20, Giffin teaches all the limitations of the claimed invention as discussed above. Giffin further teaches the shield member defines an opening (81) for receiving the cooling airflow from the diffuser cavity (Fig 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 12-14, 17-18, and 20-22 are additionally rejected and claim 8 is firstly rejected under 35 U.S.C. 103 as being unpatentable over Giffin in view of Weisgerber 5236302.
Regarding Claim 1, Giffin teaches a gas turbine engine (10) defining a radial direction (Fig 1, perpendicular to axis CL) and comprising: 
a compressor section comprising a high pressure compressor (14), the high pressure compressor comprising an aft-most compressor stage (27); 

    PNG
    media_image16.png
    399
    624
    media_image16.png
    Greyscale

a combustion section (16) defining a diffuser cavity (for F2 including 24 and 26) and comprising a stage of discharge nozzles (50 and/or 15 with 88) supported by an outer discharge nozzle case (Fig 1 above, Fig 2 below) positioned outward of the stage of discharge nozzles along the radial direction (Fig 1), the stage of discharge nozzles located downstream of the aft- most compressor stage and upstream of the diffuser cavity (Fig 1), and supported by an inner discharge nozzle case (Fig 2 below, including COBI 102, 104, 84) positioned inward of the stage of discharge nozzles along the radial direction (Figs 1-2); and


    PNG
    media_image17.png
    408
    624
    media_image17.png
    Greyscale

a high pressure spool (76) drivingly coupled to the high pressure compressor (Fig 1), the high pressure spool comprising a central spool section (Fig 1 above) radially inward of the combustion section and a  forward spool section (75); and 
a joint (Fig 1 above) formed in part by the central spool section and formed in part by the forward spool section, the joint (Fig 1 above) in close contact with the stationary COBI (102, 104, 84 of the inner discharge nozzle case), the central spool section extending aft from the joint (Fig 1) and the forward spool section extending forward from the joint and the central spool section to the aft-most compressor stage (Fig 1);
wherein the inner discharge nozzle case defines an opening (outlet of 102, 104 at 84) forward of the joint and the central spool section (Fig 1), the opening providing a cooling airflow to an airflow cavity (79) for providing the cooling airflow from the diffuser cavity to the aft-most compressor stage (Fig 1);
wherein the forward spool section comprises a forward spool member (75) and a shield member (74), wherein the shield member is positioned adjacent to the forward spool member (Figs 1-2), and wherein 
It is unclear from Giffin’s teachings alone, whether the joint at which the central spool section, the forward spool section and the stationary COBI meet, comprises a compressor discharge pressure seal. 
However, Weisgerber teaches a similar gas turbine engine (Fig 1) comprising: a compressor section comprising a high pressure compressor (12), the high pressure compressor comprising an aft-most compressor stage (Fig 1 below); 

    PNG
    media_image18.png
    310
    624
    media_image18.png
    Greyscale

a combustion section (Fig 1 above) defining a diffuser cavity (Fig 1 above) and comprising a stage of discharge nozzles (Fig 1 above) supported by an outer discharge nozzle case (Fig 1 above) positioned outward of the stage of discharge nozzles along the radial direction (Fig 1), the stage of discharge nozzles located downstream of the aft-most compressor stage and upstream of the diffuser cavity (Fig 1), and supported by an inner discharge nozzle case positioned inward of the stage of discharge nozzles along the radial direction (Fig 1 above); and 
a high pressure spool (including 38, 32, 30) drivingly coupled to the high pressure compressor (Fig 1), the high pressure spool comprising a central spool section (30) radially inward of the combustion section (Fig 1) and a forward spool section (38); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Giffin’s joint was (or could have been modified to be) a compressor discharge pressure seal as taught by Weisgerber, because Weisgerber teaches a seal located at such a joint being suitable for the structure of Giffin (the structures of Giffin and Weisgerber being the same as discussed above).
Regarding Claim 2, Giffin in view of Weisgerber teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image19.png
    503
    770
    media_image19.png
    Greyscale

    PNG
    media_image6.png
    666
    1019
    media_image6.png
    Greyscale

Giffin further teaches the combustion section further comprises a support assembly (including the outer and inner discharge nozzle cases), at least a portion of the support assembly (the inner discharge nozzle case) positioned inward of the stage of discharge nozzles along the radial direction (Figs 1-2 above including 25 and 101).  
Regarding Claim 3, Giffin in view of Weisgerber teaches all the limitations of the claimed invention as discussed above. Giffin in view of Weisgerber also teach the high-pressure spool forms the compressor claim 1 above.
That is, Weisgerber teaches a high pressure spool (including 38, 32, 30) drivingly coupled to the high pressure compressor (Fig 1), the high pressure spool comprising a central spool section (30) radially inward of the combustion section (Fig 1) and a forward spool section (38), 

    PNG
    media_image20.png
    776
    1562
    media_image20.png
    Greyscale

the central spool section joined to the forward spool section at a joint (at 36, 32) in close contact with a stationary structure (Fig 1 above; resembling a COBI), such that the central spool section forms, in part, and the forward spool section forms, in part, a compressor discharge pressure seal (Fig 1 above) with the stationary structure (Fig 1), the central spool section extending aft from the compressor discharge pressure seal and the forward spool section extending forward from the compressor discharge pressure seal and the central spool section to the aft-most compressor stage (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Giffin’s (of Giffin in view of Weisgerber) joint was (or could have been modified to be) a compressor discharge pressure seal as taught by Weisgerber, because Weisgerber teaches a seal located at such a joint being suitable for the structure of Giffin (and Giffin in view of Weisgerber; the structures of Giffin and Weisgerber being the same as discussed above).
Claim 4, Giffin in view of Weisgerber teaches all the limitations of the claimed invention as discussed above. Giffin further teaches the support assembly comprises the inner discharge nozzle case (Figs 1-2), wherein the inner discharge nozzle case defines the opening for providing the cooling airflow to the airflow cavity of the forward spool section (Fig 1). 
Regarding Claim 5, Giffin in view of Weisgerber teaches all the limitations of the claimed invention as discussed above. Giffin further teaches the inner discharge nozzle case comprises an inducer (84 of COBI) positioned in the opening defined by the inner discharge nozzle case (Fig 1).
Regarding Claim 6, Giffin in view of Weisgerber teaches all the limitations of the claimed invention as discussed above. Giffin further teaches the inner discharge nozzle case defines the opening for providing the airflow cavity of the forward spool section with the cooling airflow (Fig 1); and the high pressure spool forms an auxiliary seal (Fig 1 below) with the support assembly of the combustion section apart from the opening of the inner discharge nozzle case. 

    PNG
    media_image21.png
    822
    1291
    media_image21.png
    Greyscale

Note, the gas turbine engine of Giffin in view of Weisgerber comprises the compressor discharge seal at the joint between forward spool section and central spool section (Weisgerber Fig 1) as discussed above, which is upstream and apart from the auxiliary seal taught by Giffin. 
Claim 8, Giffin in view of Weisgerber teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image22.png
    747
    1175
    media_image22.png
    Greyscale

Giffin further teaches the aft-most compressor stage includes a rim (Fig 1 above), and wherein the shield member extends from the joint (Fig 1 above; previously established in claim 1 in view of Weisgerber as the compressor discharge pressure seal) to the rim of the aft-most compressor stage (Fig 1).
That is, Weisgerber teaches a high pressure spool (including 38, 32, 30) drivingly coupled to the high pressure compressor (Fig 1), the high pressure spool comprising a central spool section (30) radially inward of the combustion section (Fig 1) and a forward spool section (38), 

    PNG
    media_image20.png
    776
    1562
    media_image20.png
    Greyscale

the central spool section joined to the forward spool section at a joint (at 36, 32) in close contact with a stationary structure (Fig 1 above; resembling a COBI), such that the central spool section forms, in part, and the forward spool section forms, in part, a compressor discharge pressure seal (Fig 1 above) with the stationary structure (Fig 1), the central spools section extending aft from the compressor discharge pressure seal (Fig 1) and the forward spool section extending forward from the compressor discharge pressure seal and the central spool section to the aft-most compressor stage (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Giffin’s (of Giffin in view of Weisgerber) joint was (or could have been modified to be) a compressor discharge pressure seal as taught by Weisgerber, because Weisgerber teaches a seal located at such a joint being suitable for the structure of Giffin (and Giffin in view of Weisgerber; the structures of Giffin and Weisgerber being the same as discussed above).
Regarding Claim 9, Giffin in view of Weisgerber teaches all the limitations of the claimed invention as discussed above. Giffin further teaches the shield member defines an opening (81) for receiving the cooling airflow from the diffuser cavity (Fig 1).  
Regarding Claim 12, Giffin in view of Weisgerber teaches all the limitations of the claimed invention as discussed above. Giffin further teaches a turbine section (18) comprising a high pressure turbine (23), and wherein the high pressure spool is further drivingly connected to the high pressure turbine (Fig 1).  
Claim 21, Giffin in view of Weisgerber teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image12.png
    666
    1019
    media_image12.png
    Greyscale

Giffin further teaches the combustion section further comprises a support assembly (Fig 2 above), wherein the support assembly comprises the inner discharge nozzle case, wherein the inner discharge nozzle case defines the opening for providing the cooling airflow to the airflow cavity (Figs 1-2) of the forward spool section, and wherein the inner discharge nozzle case and the shield member together define at least in part a forward cavity (“cavity” in Figs 1-2 above).  
Regarding Claim 22, Giffin in view of Weisgerber teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image13.png
    715
    1131
    media_image13.png
    Greyscale

Giffin further teaches the forward cavity (“cavity” in Fig 1 above) is in airflow communication with the aft-most compressor stage at a location upstream of the diffuser cavity (directly at the aft end of the aft-most compressor stage).	
Regarding Claim 13, Giffin teaches a method of cooling a compressor (14) of a gas turbine engine (10) comprising: 

    PNG
    media_image23.png
    399
    624
    media_image23.png
    Greyscale

providing a flow of compressed air (F2) from the compressor of a compressor section (14) to a diffuser cavity (including 24, 26) through a stage of discharge nozzles (50 and/or 15 with 88) supported by an outer discharge nozzle case (Fig 1 above and Fig 2 below) positioned outward of the stage of discharge nozzles along a radial direction (Fig 1) and an inner discharge nozzle case (Fig 2 below, including COBI 102, 104, see Fig 1) positioned inward of the stage of discharge nozzles along a radial direction (Figs 1-2) 

    PNG
    media_image2.png
    408
    624
    media_image2.png
    Greyscale

wherein a combustion section (16) comprises the diffuser cavity and the stage of discharge nozzles (Fig 1); 
providing a cooling airflow (portion of F2 including 72) from the diffuser cavity to a cooling air passage (79) defined in a forward spool section (Figs 1-2 including 75) of a high pressure spool (76) (via 62, 92, 100, 84), the high pressure spool drivingly connected to the compressor (Fig 1), the high pressure spool further comprising a central spool section (Fig 1 above) extending radially inward of the combustion section (Fig 1); and 
providing the cooling airflow from the cooling air passage to an aft-most compressor stage (27) of the compressor of the compressor section to cool the aft-most compressor stage of the compressor (Figs 1-2); 
wherein the forward spool section comprises a forward spool member (75) and a shield member (74), 
wherein the shield member is positioned adjacent to the forward spool member (Fig 1), and 

wherein a joint (Fig 1 above) is formed in part by the central spool section (Fig 1 above) of the high pressure spool, the central spool extending aft from the joint, and formed in part by the forward spool section extending forward from the joint and the central spool to the aft-most stage of the compressor, the joint being in close contact with the stationary COBI (102, 104, 84); and 
wherein the inner discharge nozzle case defines an opening (outlet of 102, 104 at 84) forward of the joint and the central spool section, the opening providing the cooling airflow from the diffuser cavity to the aft-most compressor stage.
It is unclear from Giffin’s teachings alone, whether the joint at which the central spool section, the forward spool section and the stationary COBI meet, comprises a compressor discharge pressure seal. 
However, Weisgerber teaches a similar gas turbine engine (Fig 1) comprising: a compressor section comprising a high pressure compressor (12), the high pressure compressor comprising an aft-most compressor stage (Fig 1 below); a combustion section (Fig 1 below) defining a diffuser cavity (Fig 1 below) and comprising a stage of discharge nozzles (Fig 1 below) supported by an outer discharge nozzle case (Fig 1 below) positioned outward of the stage of discharge nozzles along the radial direction (Fig 1), the stage of discharge nozzles located downstream of the aft-most compressor stage and upstream of the diffuser cavity (Fig 1),

    PNG
    media_image18.png
    310
    624
    media_image18.png
    Greyscale


a high pressure spool (including 38, 32, 30) drivingly coupled to the high pressure compressor (Fig 1), 
the high pressure spool comprising a central spool section (30) radially inward of the combustion section (Fig 1) and a forward spool section (38); and
a joint (at 36, 32) formed in part by the central spool section and formed in part by the forward spool section, in close contact with a stationary structure (Fig 1 above; resembling a COBI), such that the central spool section forms, in part, and the forward spool section forms, in part, a compressor discharge pressure seal (Fig 1 above) with the COBI stationary structure (Fig 1), the central spool section extending aft from the compressor discharge pressure seal, and the forward spool section extending forward from the compressor discharge pressure seal and the central spool section to the aft-most compressor stage (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Giffin’s joint was (or could have been modified to be) a compressor discharge pressure seal as taught by Weisgerber, because Weisgerber teaches a seal located at such a joint being suitable for the structure of Giffin (the structures of Giffin and Weisgerber being the same as discussed above).
Regarding Claim 14, Giffin in view of Weisgerber teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image14.png
    666
    1019
    media_image14.png
    Greyscale

Giffin further teaches providing the cooling airflow from the cooling air passage to the aft-most compressor stage of the compressor comprises providing the cooling airflow from the cooling air passage to a rim (Fig 2 above) of the aft-most compressor stage of the compressor.  
Regarding Claim 17, Giffin in view of Weisgerber teaches all the limitations of the claimed invention as discussed above. Giffin further teaches providing the cooling airflow from the diffuser cavity to the cooling air passage defined in the forward spool section of the high pressure spool, comprises providing the cooling airflow through the opening in the inner discharge nozzle case (Figs 1-2) inward of the stage of discharge nozzles along the radial direction (Fig 1) to the cooling air passage defined in the forward spool section of the high pressure spool (Fig 1), the inner discharge nozzle case supporting the stage of discharge nozzles (Fig 1).  
Regarding Claim 18, Giffin in view of Weisgerber teaches all the limitations of the claimed invention as discussed above. Giffin further teaches the inner discharge nozzle case comprises an inducer (84) positioned in the opening defined by the inner discharge nozzle case.  
Claim 20, Giffin in view of Weisgerber teaches all the limitations of the claimed invention as discussed above. Giffin further teaches the shield member defines an opening (81) for receiving the cooling airflow from the diffuser cavity (Fig 1).  

Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giffin and Giffin in view of Weisgerber, in further view of Hiester 10233840.
Regarding Claims 11 and 15, Giffin and Giffin in view of Weisgerber teach all the limitations of the claimed invention as discussed above. Giffin further teaches the aft-most compressor stage includes a rim (Fig 1 below).

    PNG
    media_image14.png
    666
    1019
    media_image14.png
    Greyscale

Giffin and Giffin in view of Weisgerber as discussed so far, do not teach the rim defines a passage extending from an aft end of the rim to a forward end of the rim, wherein the airflow cavity (or cooling air passage in claim 15) defined by the forward spool section is in airflow communication with the passage of the rim.  


    PNG
    media_image24.png
    338
    306
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    315
    315
    media_image25.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rim passage of Hiester for the gas turbine engine of Giffin and Giffin in view of Weisgerber, in order to provide cooling to the compressor blade root/rim and achieve a higher pressure differential across the passage(s) and airflow cavity thus increasing air velocity and resulting cooling effectiveness thereof (Hiester, Figs 3A-B, Col.7 ll.27-37).

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giffin, and Giffin in view of Weisgerber, and further in view of Hiester and Johns 20130280040.
Regarding Claim 10, Giffin and Giffin in view of Weisgerber teach all the limitations of the claimed invention as discussed above. Giffin further teaches the aft-most compressor stage includes a rim (Fig 1 below), wherein the aft-most compressor stage comprises a compressor rotor blade (Fig 1).

    PNG
    media_image14.png
    666
    1019
    media_image14.png
    Greyscale

Giffin and Giffin in view of Weisgerber do not teach the rim defines a passage extending from an aft end of the rim, wherein the compressor rotor blade defines an internal cavity and a plurality of cooling holes, wherein the internal cavity of the compressor rotor blade is in airflow communication with the passage, and wherein the airflow cavity defined by the forward spool section is in airflow communication with the passage of the rim.  
	However, Hiester teaches a rim (Figs 3A-B below) of the aft-most compressor stage defining a passage (86, 96) extending from an aft end of the rim (Figs 3A-B), wherein an airflow cavity (Figs 3A-B below) defined by the forward spool section is in airflow communication with the passage of the rim (Figs 3A-B). 

    PNG
    media_image24.png
    338
    306
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    315
    315
    media_image25.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rim passage of Hiester for the gas turbine engine of Giffin and Giffin in view of Weisgerber, in order to provide cooling to the compressor blade root/rim and achieve a higher pressure differential across the passage(s) and airflow cavity thus increasing air velocity and resulting cooling effectiveness thereof (Hiester, Figs 3A-B, Col.7 ll.27-37).
	Giffin in view of Hiester and Giffin in view of Weisgerber and Hiester do not teach the compressor rotor blade defines an internal cavity and a plurality of cooling holes, wherein the internal cavity of the compressor rotor blade is in airflow communication with the passage.
However, Johns teaches rotating blade assemblies in the compressor exhaust ([0014]) having an internal cavity (40) and a plurality of cooling holes (42 or as annotated in Fig 2 below), wherein the internal cavity is in airflow communication with a passage defined by the rim (i.e., where 34 flows; Fig 2 below).

    PNG
    media_image26.png
    741
    711
    media_image26.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hollow blades of Johns for the aft-most compressor blade of Giffin in view of Hiester and Giffin in view of Weisgerber and Hiester, in order to mitigate “creep oxidation, wear, and thermal fatigue” (Johns [0014]).
Regarding Claim 16, Giffin and Giffin in view of Weisgerber teach all the limitations of the claimed invention as discussed above. Giffin further teaches the aft-most compressor stage includes a rim (Fig 1 below), wherein the aft-most compressor stage comprises a compressor rotor blade (Fig 1).

    PNG
    media_image14.png
    666
    1019
    media_image14.png
    Greyscale

Giffin and Giffin in view of Weisgerber do not teach the rim defines a passage extending from an aft end of the rim, wherein the compressor rotor blade defines an internal cavity and a plurality of cooling holes, and wherein providing the cooling airflow from the cooling air passage to the rim of the aft-most compressor stage comprises providing the cooling airflow from the cooling air passage to the internal cavity of the compressor rotor blade through the passage defined by the rim. 
	However, Hiester teaches a rim (Figs 3A-B below) of the aft-most compressor stage defining a passage (86, 96) extending from an aft end of the rim (Figs 3A-B), wherein the cooling airflow is provided from a cooling air passage (Figs 3A-B below) to the passage defined by the rim (Figs 3A-B). 

    PNG
    media_image27.png
    338
    306
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    315
    315
    media_image28.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rim passage of Hiester for the gas turbine engine of Giffin and Giffin in view of Weisgerber, in order to provide cooling to the compressor blade root/rim and achieve a higher pressure differential across the passage(s) thus increasing air velocity and resulting cooling effectiveness thereof (Hiester, Figs 3A-B, Col.7 ll.27-37).
	Giffin in view of Hiester and Giffin in view of Weisgerber and Hiester do not teach the compressor rotor blade defines an internal cavity and a plurality of cooling holes, wherein cooling airflow is provided from the passage defined by the rim to the internal cavity of the compressor rotor blade.
However, Johns teaches rotating blade assemblies in the compressor exhaust ([0014]) having an internal cavity (40) and a plurality of cooling holes (42 or as annotated in Fig 2 below), wherein the internal cavity is provided with cooling airflow from a passage defined by the rim (i.e., where 34 flows; Fig 2 below).

    PNG
    media_image26.png
    741
    711
    media_image26.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hollow blades of Johns for the aft-most compressor blade of Giffin in view of Hiester and Giffin in view of Weisgerber and Hiester, in order to mitigate “creep oxidation, wear, and thermal fatigue” (Johns [0014]).

Response to Arguments
Applicant's arguments filed 05 April 2021 were fully considered and addressed in the rejection above (to the extent possible) at the relevant locations, but they are not persuasive.
Applicant asserts that Giffin and/or Giffin in view of Weisgerber do not teach the compressor discharge pressure seal being formed in part by the central spool section and in part by the forward spool section, where the central spool section extends aft of the compressor discharge pressure seal and the forward spool section extends forward of the compressor discharge pressure seal and the central spool 
However, Giffin teaches the claims when the high pressure spool is divided, as shown below, into the forward spool section shaded in grey and the central spool section extending aft and radially outward (including 117). 

    PNG
    media_image29.png
    537
    516
    media_image29.png
    Greyscale

The combination of Giffin in view of Weisgerber teaches the claims when the inner discharge nozzle case of Giffin includes the COBI (102, 104 through to the outlet at the end of 84), whose outlet is upstream of the joint between forward spool section and central spool section; Weisgerber then teaching the joint to be a compressor discharge pressure seal. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741